Exhibit 10.18

 

BUSINESS DEVELOPMENT AND CONSULTATION AGREEMENT

 

THIS BUSINESS DEVELOPMENT AND CONSULTATION AGREEMENT (the “Agreement”) is made
and entered into as of this 25th day of November, 2003, by and between 1st
Century Bank, National Association (In Organization) (the “Bank”), on one hand,
and Alan I. Rothenberg (the “Consultant”), on the other hand.

 

WHEREAS, the parties hereto wish to enter into a business development and
consultation agreement to obtain certain services from Consultant in addition to
his expected role as a director and Chairman of the Board of Directors of the
Bank, and to set forth certain additional agreements between the Consultant and
the Bank, provided that this Agreements shall be subject to ratification by the
full Board of Directors prior to the opening of the Bank for business.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:

 

1.     Term.  The Bank will utilize the Consultant’s services, and the
Consultant will serve the Bank under the terms of this Agreement, for a period
of one (1) year (the “Initial Term”), commencing on the date the Bank opens for
business (the “Effective Date”).  However, if the Bank does not open for
business on or before December 31, 2004, this Agreement shall automatically
terminate and be of no further effect. The Initial Term of this Agreement and
the terms of this Agreement may be extended annually for an additional one
(1) year period (each an “Extended Term”) at the discretion of the Board of
Directors by written notice to the Consultant no later than the expiration of
the Initial Term or the effective Extended Term.  Notwithstanding the foregoing,
this Agreement may be terminated earlier by the Consultant at any time, and in
the discretion of the Board, upon one month’s written notice.

 

2.     Consulting Services to Be Provided. The Bank hereby retains Consultant to
perform business development and related consulting services above and beyond
those services typically expected and provided by a member of the Board of
Directors or by the Chairman of the Board and which shall include, but not be
limited to:

 

(a)          Provide leadership and direction on business development, marketing
and public relations activities related to key industries and sectors in the
bank’s market territory.  These sectors will include entertainment, legal,
sports management and professional services.

 

(b)         Oversee and provide guidance to management on civic, community and
philanthropic activities.

 

(c)          Actively participate in direct calling, customer solicitation, and
relationship management to achieve the Bank’s marketing and business development
plan.

 

(d)         Service as spokesperson for the Bank in key areas of business
presentation, civic affairs and public relations.

 

--------------------------------------------------------------------------------


 

3.     Remuneration.

 

(a)   Fee. During the Initial Term, the Bank shall pay to Consultant for the
performance of the services described under this Agreement a fee of Seventy Five
Thousand Dollars ($75,000), payable in equal monthly installments. If this
Agreement is extended as provided herein, the Board and Consultant shall
mutually agree upon, at the time this Agreement is extended, an appropriate fee
for services to be rendered during the Extended Term.

 

(b)   Business Expenses. During the effectiveness of the Initial Term of this
Agreement or any Extended Term, the Bank shall advance or reimburse Consultant
for all documented reasonable business expenses incurred by the Consultant in
the performance of the services described under this Agreement, in accordance
with policies adopted from time to time by or under the delegation of the Board
of Directors.

 

4.             Confidentiality. The Consultant agrees that he will not at any
time during the term of this Agreement, or at any time thereafter for any
reason, in any fashion, form or manner, either directly or indirectly, divulge,
disclose or communicate to any person, firm, corporation or other business
entity, in any manner whatsoever, any confidential information or trade secrets
concerning the business of the Bank, including, without limiting the generality
of the foregoing, the techniques, methods or systems of its operation or
management, any information regarding its financial matters, or any other
material information concerning the business of the Bank (including customer
lists), any of its customers, governmental relations, customer contacts,
underwriting methodology, loan program configuration and qualification
strategies, marketing strategies and proposals, its manner of operation, its
plans or other material data, or any other information concerning the business
of the Bank, its subsidiaries or affiliates, and the Bank’s good will (the
“Business”).  The provisions of this Section 4 shall not apply to
(i) information disclosed in the performance of the Consultant’s services to the
Bank based on his good faith belief that such a disclosure is in the best
interests of Bank; (ii) information that is, at the time of the disclosure,
public knowledge; (iii) information disseminated by the Bank to third parties in
the ordinary course of business; (iv) information lawfully received by the
Consultant from a third party who, based upon inquiry by the Consultant, is not
bound by a confidential relationship to the Bank or otherwise improperly
received the information; or (v) information disclosed under a requirement of
law or as directed by applicable legal authority having jurisdiction over the
Consultant.

 

5.             Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement, the inception or termination of the Consultant’s
services, including issues raised regarding the Agreement’s formation,
interpretation or breach, shall be settled exclusively by binding arbitration in
accordance with the Commercial Rules of the American Arbitration Association
(“AAA”). The arbitration will be conducted in Los Angeles County. The arbitrator
shall have no authority to add to or to modify this Agreement, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy.  The arbitrator
shall issue a written decision that includes the essential findings and
conclusions upon which the decision is based, which shall be signed and dated.
Consultant and the Bank shall each bear their own respective costs and
attorneys’ fees

 

--------------------------------------------------------------------------------


 

incurred in conducting the arbitration and shall split equally the fees and
administrative costs charged by the arbitrator and AAA. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.

 

6.             Waiver of Breach.  Any waiver of any breach of this Agreement
shall not be construed to be a continuing waiver or consent to any subsequent
breach on the part either of the Consultant or of the Bank.  No delay or
omission in the exercise of any power, remedy, or right herein provided or
otherwise available to any party shall impair or affect the right of such party
thereafter to exercise the same.  Any extension of time or other indulgence
granted to a party hereunder shall not otherwise alter or affect any power,
remedy or right of any other party, or the obligations of the party to whom such
extension or indulgence is granted except as specifically waived.

 

7.             Non-Assignment; Successors. Neither party hereto may assign his
or its rights or delegate his or its duties under this Agreement without the
prior written consent of the other party; provided, however, that: (i) this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Bank upon any sale of all or substantially all of the Bank’s
assets, or upon any merger, consolidation or reorganization of the Bank with or
into any other corporation, all as though such successors and assigns of the
Bank and their respective successors and assigns were the Bank; and (ii) this
Agreement shall inure to the benefit of and be binding upon the heirs, assigns
or designees of the Consultant to the extent of any payments due to him
hereunder.  As used in this Agreement, the term “Bank” shall be deemed to refer
to any such successor or assign of the Bank referred to in the preceding
sentence.

 

8.             Severability.  To the extent any provision of this Agreement or
portion thereof shall be invalid or unenforceable, it shall be considered
deleted therefrom (but only for so long as such provision or portion thereof
shall be invalid or unenforceable) and the remainder of such provision and of
this Agreement shall be unaffected and shall continue in full force and effect
to the fullest extent permitted by law if enforcement would not frustrate the
overall intent of the parties (as such intent is manifested by all provisions of
the Agreement including such invalid, void, or otherwise unenforceable portion).

 

9.             Authority.  Each of the parties hereto hereby represents that
each has taken all actions necessary in order to execute and deliver this
Agreement, provided that this Agreement is subject to ratification by the Board
of Directors of the Bank prior to the opening of the Bank for business.

 

10.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

11.           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of California, without giving
effect to the choice of law principles thereof.

 

12.           Entire Agreement.  This Agreement and written agreements, if any,
entered into concurrently herewith constitute the entire agreement by the Bank
and the Consultant with

 

--------------------------------------------------------------------------------


 

respect to the subject matter hereof and merges and supersedes any and all prior
discussions, negotiations, agreements or understandings between the Consultant
and the Bank with respect to the subject matter hereof, whether written or
oral.  This Agreement may be amended or modified only by a written instrument
executed by the Consultant and the Bank. With regard to such amendments,
alterations, or modifications, facsimile signatures shall be effective as
original signatures.  Any amendment, alteration, or modification requiring the
signature of more than one party may be signed in counterparts.

 

13.           Further Actions.  Each party agrees to perform any further acts
and execute and deliver any further documents reasonably necessary to carry out
the provisions of this Agreement.

 

14.           No Third Party Beneficiaries.  This Agreement and each and every
provision hereof is for the exclusive benefit of the parties and not for the
benefit of any third party.

 

15.           Headings.  The headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, or extend or interpret the
scope of this Agreement or of any particular provision hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

1st CENTURY BANK, N.A. (In Organization)

 

 

 

 

 

By:

/s/ Richard S. Cupp

 

 

Richard S. Cupp

 

Representing the Organizing

 

Board of Directors

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

/s/ Alan I. Rothenberg

 

Alan I. Rothenberg

 

 

CERTIFICATION OF RATIFICATION

 

I HEREBY CERTIFY THAT this Agreement was approved and ratified by the Board of
Directors of 1st Century Bank, National Association by action taken on February
24, 2004.

 

 

 

/s/ Jeffrey M. Watson

 

 

 

Jeffrey M. Watson

 

Assistant Secretary of the Board

 

--------------------------------------------------------------------------------